IN THE UNITED STATES DISTRICT COURT

FILED

FOR THE DISTRICT OF MONTANA MAR I 8 me ;
BILLINGS DIVISION Cher OO Montana
Billings
UNITED STATES OF AMERICA,
CR 19-92-BLG-SPW-2

Plaintiff,
Vs. ORDER
CARRIE MARIE RINESMITH,

Defendant.

 

 

An Administrative Order was filed by the Acting Chief Judge Morris on

March 16, 2020, regarding COVID-19 and the advised precautions to reduce the

possibility of exposure to the virus and slow the spread of the disease. See also The

President’s Coronavirus Guidelines for America, CDC, 2 (2020), (recommending

canceling events involving ten or more people) https://www.whitehouse.gov/wp-_

content/uploads/2020/03/03.16.20 coronavirus-guidance 8.5x11_ 315PM.pdf

Therefore,

IT IS HEREBY ORDERED that sentencing currently scheduled for

Wednesday, March 25, 2020 at 10:30 a.m., is VACATED and reset to commence

on Wednesday, April 22, 2020 at 3:30 p.m. in the James F. Battin U.S.
Courthouse, Billings, Montana.
All parties that intend to have witnesses testify at sentencing shall give
notice to this Court ten (10) days prior to the sentencing date.

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this /“” day of March, 2020.

rn f- WME

SUSAN P. WATTERS
U.S. DISTRICT JUDGE

 
